     Case 2:19-cv-10038-SHK Document 31 Filed 02/03/21 Page 1 of 1 Page ID #:2091



     PATRICIA L. McCABE, CSBN 156634
 1   KRISTIN E. BERK, CSBN 275840
     Law Offices of Patricia L. McCabe
 2   7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
 3   (818) 907-9726; Fax: (818) 907-6384
     Email: patricia@mccabedisabilitylaw.com
 4
     Attorneys for Plaintiff,
 5   KEVIN JAY MARKOWITZ
 6

 7                     IN THE UNITED STATES DISTRICT COURT
 8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                       WESTERN DIVISION
10

11
     KEVIN JAY MARKOWITZ                                    Case No. 2:19-CV-10038-SHK
              Plaintiff,
12                                                          [proposed] ORDER FOR AWARD OF
13   v.                                                     ATTORNEY FEES UNDER THE
                                                            EQUAL ACCESS TO JUSTICE ACT
14
     ANDREW SAUL,                                           (EAJA)
15   Commissioner of Social Security
16
                 Defendant.                                 Judge: Hon. Shashi H. Kewalramani
17

18

19         Based upon the parties’ Stipulation for Award of Attorney Fees under The
20   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
21   Patricia L. McCabe, Counsel for Plaintiff, in the amount of $5,600.00, pursuant to
22   28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
23
              2/3/21
24   Date: ___________________                       ________________________________
                                                     Shashi H. Kewalramani
25
                                                     United States Magistrate Judge
26

27

28



                   [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                         -1
